Citation Nr: 1712439	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to the Veteran's service connected disabilities of post-operative left knee injury residuals and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to July 1972, February 1976 to February 1983, and October 1994 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the Reno, Nevada RO.  This matter was previously before the Board in May 2014 and was remanded for further development.

The Veteran appeared at a March 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

As a result of an error in the previous Board remand, a new examination is necessary.  The Board erroneously requested an opinion as to whether diabetes mellitus was aggravated by either the service connected left knee disorder or lumbar spine disorder, when the real issue was whether a right knee disorder had been aggravated by the service-connected disabilities.  On remand, an addendum opinion must be obtained regarding whether the Veteran's right knee disability was caused or aggravated by his other service connected disabilities.

Since the claims file is being returned, it should be updated to include any outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2); see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the June 2014 VA examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.  A new examination of the Veteran is only required if the medical professional providing the opinion finds one is necessary.

2.  After reviewing the Veteran's claims file and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by his service connected left knee disability?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was permanently worsened (aggravated) by his service connected left knee disability?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by his service connected back disability?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was permanently worsened (aggravated) by his service connected back disability?

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3.  If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

